Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-2, 5-6 and 9-10 are currently under examination. Claims 3-4 and 7-8 have been cancelled. Claims 1-2 are amended.
Previous Grounds of Rejection
Regarding claims 1-2, 5-6 and 9-10, in the light of the amendments, the rejection  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA )(b), is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Sugano et al. to WO 2013/042400 A1 (herein referred to under US 2014/0343237 A1as the English-language equivalent cited to for page and paragraph) with respect to claims 1-2, 5-6 and 9-10 is amend as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Should the phrase of “…to produce a catalyst that is directly usable…” recited in line 15 recited in claim 1 be read as “…to produce the catalyst that is directly usable…”? (Emphasis added). Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b) for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugano et al. to WO 2013/042400 A1 (herein referred to under US 2014/0343237 A1as the English-language equivalent cited to for page and paragraph).
Regarding claim 1, Sugano et al. teach a catalyst for polymerization and process of making thereof comprising 
(1) contacting Mg(OEt)2 (applicant’s elected dialkoxy Mg compound) ([0070]) with TiCl4 (applicant’s elected titanium and halogen containing compound) ([0079]) and an internal electron donor such as 2-benzyloxy ethyl phenyl carbonate (applicants elected internal donor as a carbonate-ether as the instant claim)([0058]) to produce a solid catalyst component (I) (applicants’ solid catalytic component (A) as the instant claim1);
(2) contact component (I) with an organoaluminum compound Et3Al (applicant’s elected organoaluminum compound (B), wherein R1=Et, p=3 of the instant claimed formula (I)) ([0089]-0091]) and an external electron donor compound cyclohexyl methyl dimethoxysilane (applicant’s elected external donating compound (C))([0089] and [0096]) at 0 to 90 0C for 1 minute to 10 hours in the absence of the olefin to produce a catalyst directly usable for olefin polymerization ([0086]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges of temperature and reaction time. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Although Sugano et al. do not specifically disclose a pre-treatment as per applicant claim 1, as discussed above, Sugano et al. teach or suggest contact component (A), (B) and (C) with claimed temperature and time, it corresponds to the instant claimed a pre-contact treatment.
The method for producing a catalyst for olefin polymerization taught by Sugano et al. as discussed above is summarized as shown below (Fig.1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, as discussed above, the 2-benzyloxy ethyl phenyl carbonate taught by Sugano et al. corresponds the instant claimed electron donor with carbonate-ether functional groups and free of phthalic acid ester (0058]).
Regarding claims 5-6 and 9-10, the process taught by Sugano et al. performs at temperature at 0 to 900C which overlaps the instant claimed ranges -150C to 100C, or below 130C, and the contact time is 1 minute to 10 hours as per applicant claims 5-6 and 10 [0086]).
0C to 10 0C, and 5 seconds to 20 minutes). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 04/29/2021 have been considered but are moot in view of the amended ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732